Citation Nr: 0904341	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for coronary artery 
disease as secondary to the service connected disability of 
type II diabetes mellitus due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The veteran had active service from March 1967 to March 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2003 rating decision denied the appellant's claim 
for entitlement to service connection for coronary artery 
disease as secondary to the service connected disability of 
type II diabetes mellitus due to herbicide exposure.  The 
appellant was notified of his appellate rights, but did not 
appeal the decision.

2.  A July 2003 rating decision denied the appellant's claim 
for entitlement to service connection for hypertension as 
secondary to the service connected disability of type II 
diabetes mellitus due to herbicide exposure.  The appellant 
was notified of his appellate rights, but did not appeal the 
decision

3.  Evidence regarding coronary artery disease received since 
the rating decision is new evidence, and when considered with 
the previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.

4.  Evidence received since the last final denial fails to 
address the issue of hypertension as it relates to the 
veteran's service-connected type II diabetes mellitus and is 
therefore neither new nor material.


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for coronary 
artery disease as secondary to the service connected 
disability of type II diabetes mellitus due to herbicide 
exposure is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).  

3.  Evidence received since the July 2003 RO decision in 
connection with veteran's request to reopen a claim of 
service connection for hypertension as secondary to the 
service connected disability of type II diabetes mellitus due 
to herbicide exposure is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the September 2005 letter was sent to 
the veteran prior to the January 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a November 2006 
statement of the case (SOC) was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the appellant's request to reopen a 
previously disallowed claim, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
The Board notes that the September 2005 letter provided this 
notice to the veteran.

The Board further notes that in claims regarding secondary 
service connection, VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  § 3.159(b) requires that the veteran be given 
notice of the information or evidence needed to establish a 
secondary service connection claim.  The September 2005 
letter provided this notice to the veteran.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  However, the Board notes that in claims 
involving new and material evidence, an examination is not 
required if there is no new and material evidence obtained.  
See 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2008).  Given that no 
new and material evidence was presented regarding the issue 
of hypertension, no examination is required.  In regards to 
the issue of coronary artery disease, the Board has requested 
in the REMAND portion of the decision that an examination be 
provided.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the veteran's current claims regard 
entitlement to service connection for coronary artery disease 
and hypertension as secondary to the service connected 
disability of type II diabetes mellitus due to herbicide 
exposure.  These claims are based upon the same factual basis 
as his original claims of entitlement to service connection 
for coronary artery disease and hypertension as secondary to 
the service connected disability of type II diabetes mellitus 
due to herbicide exposure, which were denied in the July 2003 
RO rating decision.  As such, it is appropriate for the Board 
to consider these claims as a request to reopen the 
previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

At the time of the prior final denial in this matter, as 
issued in a July 2003 RO rating decision, the evidence under 
consideration consisted of service treatment records, private 
treatment reports dating from December 1997 to March 2003, a 
VA rating decision granting service connection for type II 
diabetes mellitus, an exercise stress test report dated April 
2003 and a June 2003 VA examination.  The veteran did not 
appeal this decision, and the July 2003 rating decision 
became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

In August 2005, the veteran filed to reopen his claim for 
entitlement to service connection for coronary artery disease 
and hypertension as secondary to service-connected disability 
of type II diabetes mellitus due to herbicide exposure.  A 
January 2006 RO rating decision denied the veteran's 
application to reopen due to lack of new and material 
evidence.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the January 2006 rating decision includes 
several letters from private doctors regarding the veteran's 
claim for coronary artery disease, and internet research on 
type II diabetes mellitus provided by the veteran.  

With regard to the claim of service connection for coronary 
artery disease as secondary to the service connected 
disability of type II diabetes mellitus due to herbicide 
exposure, the above mentioned letters from private doctors 
indicate that the veteran's current diagnosis of coronary 
artery disease could well have been caused by, or at least, 
aggravated by, the veteran's service connected disability of 
type II diabetes mellitus.  These letters are contradictory 
to medical opinions currently of record.  Therefore, after 
careful consideration, the Board concludes that this newly 
received evidence relates to an unestablished fact necessary 
to substantiate the veteran's claim; thus, it is material.  
Such evidence clearly relates to the reasons for the previous 
denial in July 2003.  As such, the Board concludes that the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for coronary artery 
disease as secondary to the service connected disability of 
type II diabetes mellitus due to herbicide exposure should be 
granted.  38 C.F.R. § 3.156(a) (2008).

However, with regard to the claim of service connection for 
hypertension as secondary to the service connected disability 
of type II diabetes mellitus due to herbicide exposure, the 
Board notes that the new evidence presented fails to relate 
the veteran's hypertension with his service-connected type II 
diabetes mellitus.  In fact, hypertension is only mentioned 
in the letters as a factor possibly contributing to the 
veteran's coronary artery disease.  As such, the Board finds 
that the evidence presented with regard to this issue is 
neither new nor material in that it fails to relate the 
veteran's hypertension to either his active military service 
or as secondary to his service-connected type II diabetes 
mellitus.  Since none of this newly submitted evidence 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the veteran's 
underlying claim, his request to reopen the previously 
disallowed claim of entitlement to service connection for 
hypertension as secondary to the service connected disability 
of type II diabetes mellitus due to herbicide exposure is 
denied.  38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence having been received, the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for coronary artery disease 
as secondary to the service connected disability of type II 
diabetes mellitus due to herbicide exposure is granted.

The veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for hypertension as 
secondary to the service connected disability of type II 
diabetes mellitus due to herbicide exposure is denied.

REMAND

The Board notes that the VA's duty to assist includes 
obtaining thorough and contemporaneous examinations in order 
to determine the nature and extent of the veteran's 
disabilities. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  With regard to the veteran's claims of 
service connection for coronary artery disease, as noted 
above, the veteran contends these conditions are secondary 
to, or aggravated by, his service-connected disability of 
type II diabetes mellitus due to herbicide exposure.  As 
such, on remand, the veteran should be afforded a VA 
examination to determine whether there is an etiological 
relationship between the veteran's currently diagnosed 
coronary artery disease and his active service or, in the 
alternative, whether the veteran's service-connected 
disability of type II diabetes mellitus due to herbicide 
exposure is the proximate cause of, or has aggravated, the 
veteran's coronary artery disease.

Accordingly, the case is REMANDED for the following action:


1.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
coronary artery disease.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to: 

a.	whether the veteran's coronary 
artery disease is more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent), etiologically 
related to his active service.

b.	whether the veteran's coronary 
artery disease is more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent), proximately due 
to his service-connected 
disability of type II diabetes 
mellitus due to herbicide 
exposure.

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
coronary artery disease has been 
chronically worsened beyond its 
natural progression by his 
service-connected disability of 
type II diabetes mellitus due to 
herbicide exposure.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

2.	Upon completion of the above, the AOJ 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


